Citation Nr: 0702826	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-05 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as a residual of spinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim. 


FINDINGS OF FACT

1.  In a decision dated in March 1996, the Board determined 
that new and material evidence had not been received with 
which to reopen the veteran's claim of entitlement to service 
connection for a low back disorder, to include as a residual 
of spinal meningitis.

2.  Evidence received since the March 1996 Board decision is 
either duplicative or cumulative, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1996 Board decision which denied reopening the 
veteran's claim of entitlement to service connection for a 
low back disorder, to include as a residual of spinal 
meningitis, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1100 (2006).

2.  Subsequent to the March 1996 Board that denied 
entitlement to service connection for a low back disorder, to 
include as a residual of spinal meningitis,  new and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him  whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in April 2001 and March 2006.  The 
veteran was told of what was required to substantiate his 
claim for reopening a previously denied claim, and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  The letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claims for the benefits sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the veteran's claim to reopen a previously denied claim 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to that issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
veteran's relevant VA medical treatment records have been 
obtained, as discussed below. There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Here, a medical opinion is not required 
because the veteran has not submitted any new and material 
evidence that is sufficient to reopen the claim, and the duty 
to assist in the development of the claim is not therefore 
triggered.  See 38 U.S.C.A § 5103A(f) (Providing that nothing 
as to VA's duty to assist shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


New and material evidence for a low 
back disorder, to include as a residual of spinal meningitis

Essentially, the veteran is seeking service connection for a 
low back disorder, which he claims was caused by a in-service 
spinal tap undertaken in April 1957.  Although the claim was 
first denied in January 1984, and reopening was denied April 
1986,  October 1991 and again in March 1996, the veteran 
presently reasserts his contention.  

Having carefully considered the veteran's contentions in 
light of the applicable law and the evidence of record, the 
Board finds that the veteran has not submitted new and 
material evidence that is required to reopen consideration of 
the claim on its merits.  There has been no competent medical 
evidence to suggest that the veteran's back disorder was 
caused by any incident of military service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Initially, a new regulatory definition of new and material 
evidence became effective on August 29, 2001.  See 66 Fed. 
Reg 45620 (2001).  However, those provisions are only 
applicable to claims filed on or after August 29, 2001.  As 
the veteran's claim of new and material evidence was received 
by the RO in March 2001, it therefore predates August 2001, 
and the new regulatory criteria are not applicable.

The last denial of the veteran's claim on any basis was in 
March 1996.  At that time, the Board denied reopening the 
veteran's previously denied claim.  At that time, the 
evidence of record included the veteran's service medical 
records which showed that he had been hospitalized from March 
1957 to April 1957.  During this time a spinal tap was 
conducted to confirm the presence of suspected spinal 
meningitis.  The test results were negative and the veteran 
was ultimately diagnosed with acute pharyngitis.  There was 
no indication that the spinal tap resulted in any residual 
difficulties or complications.  Significantly, the report of 
the seven-day hospitalization reflects that the veteran was 
returned to duty with no complications.  The veteran's July 
1958 separation examination revealed that his spine was 
normal with no abnormalities noted by the examining 
physician.

At the time of his discharge from active duty, the veteran's 
"PULHES" physical profile was noted to include high level 
of fitness in physical capacity, as well as upper and lower 
extremities as evidenced by the following assessments:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

Subsequent to service, the records included an October 1977 
VA hospital treatment record which showed a diagnosis of a 
lumbosacral strain.  X-rays revealed small hypertrophic spurs 
at L1-L2 with some slight disc space narrowing at the same 
level.  Spina bifida occulta was also identified on X-ray 
examination.  The diagnosis was lumbosacral strain with a 
physician's opinion that the veteran's back condition was 
being contributed to by his obesity.

A July 1983 consultation sheet revealed that degenerative 
joint disease of the spine was suspected, and that the 
veteran had anxiety neurosis which was magnifying his back 
pain.

Thereafter, VA outpatient treatment records dated from 1983 
to 1985 revealed intermittent treatment for symptoms 
associated with degenerative joint disease of  the 
lumbosacral spine.  An April 1985 VA hospital treatment 
record showed that a computed tomography (CT) scan of the 
lumbosacral spine revealed no evidence of herniated discs.  
The diagnosis was discogenic disease of multiple levels of 
the lumbar spine.  However, apart from the identification of 
the veteran as having such status, the record of 
hospitalization is wholly devoid of any mention of the 
veteran's military service as a causal factor in his 
disorder.  

An April 1992 VA hospital treatment record revealed a 
diagnosis of a herniated disc at L5-S1.  A July 1994 VA 
hospital treatment record showed a diagnosis of  disc 
prolapse at L5-S1, while a February 1995 discharge summary 
revealed degenerative disc disease of the lumbar spine with a 
grade I retrolisthesis.

In its March 1996 decision, the Board determined that 
although the evidence of record had shown degenerative joint 
disease and degenerative disc disease at various levels of 
his lumbosacral spine, there was no medical evidence which in 
any way related the veteran's current back disorder to his 
active service or the spinal tap conducted during his period 
of active service.  This decision of the Board is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As noted, the veteran's petition to reopen his claim was 
received in March 2001.  Thereafter received were generally 
VA treatment records, indicating the presence, but not the 
etiology, of a back disorder.  A VA outpatient treatment 
record dated in February 1995 shows that a CT scan of the 
lumbosacral spine revealed some osteophytes and disc 
herniation. VA outpatient treatment records dated from March 
1999 to February 2005 show continued intermittent treatment 
for symptoms associated with a low back disorder.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder, to include as a residual 
of spinal meningitis.  The newly submitted VA hospital and 
outpatient treatment records, although not previously of 
record, are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  None of 
these records suggest that the veteran's current low back 
disorder is in any way related to his active service.  In 
fact, there is no evidence of record showing that the 
veteran's current low back disorder had its onset during 
service or is related to any in-service disease or injury.  
Additional evidence which consists of records of post-service 
treatment that does not indicate that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); see Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  
.
The Board has also considered the veteran's statements with 
regard to his claim.  Although presumed to be true, see 
Justus, they are repetitive of previous statements made which 
were previously considered by VA, and are therefore not new.  
The critical factor in this regard is that to the extent the 
veteran asserts that the in-service spinal tap was 
responsible for his current back disorder, he is not 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Because such evidence is not 
competent, it is not material.  Justus v. Principi, 3 Vet. 
App. 510 (1992).


With regard to the veteran's assertion that his low back 
disorder may be secondary to spinal meningitis which was 
manifested in service, the Board notes that establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  As 
the veteran has not been shown to have had spinal meningitis 
in service, it is not a service-connected disability, and 
entitlement to service connection on a secondary basis is not 
warranted.

Accordingly, the Board finds that the evidence received 
subsequent to the March 1996 Board decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a low back disorder, to 
include as a residual of spinal meningitis.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened and the appeal is denied.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


